Fourth Court of Appeals
                                      San Antonio, Texas
                                                 May 8, 2014

                                           No. 04-14-00281-CV

                                 IN RE VERANO LAND GROUP, LP

                                     Original Mandamus Proceeding 1

                                                  ORDER

Sitting:          Sandee Bryan Marion, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

         On April 23, 2014, relator Verano Land Group filed a petition for writ of mandamus and a motion
requesting emergency relief pending a ruling on the mandamus petition. The court considered the motion
for emergency relief, and the response to that motion filed on behalf of the real parties in interest, and
issued an order denying emergency relief on April 24, 2014. Verano then filed a motion for
reconsideration of the order denying emergency relief. The real parties in interest filed a response and
Verano replied. The court has considered the petition for writ of mandamus and is of the opinion that
relator is not entitled to the relief sought. Accordingly, the petition for writ of mandamus and the motion
for reconsideration of the order denying emergency relief are DENIED. See TEX. R. APP. P. 52.8(a). The
court’s opinion will issue at a later date.

           It is so ORDERED on May 8th, 2014.


                                                                  _____________________________
                                                                  Sandee Bryan Marion, Justice

         IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court on
this 8th day of May, 2014.



                                                                  _____________________________
                                                                  Keith E. Hottle
                                                                  Clerk of Court




1
 This proceeding arises out of Cause No. 2012CI01753, styled Fulbright & Jaworski, LLP v. Verano Land Group,
LP, pending in the 288th Judicial District Court, Bexar County, Texas, the Honorable Cathleen M. Stryker
presiding.